OPINION — AG — **** LIMITATIONS ON RURAL WATER DISTRICTS ****  AFTER A CITY OR TOWN ANNEXES TERRITORY ORIGINALLY INCLUDED IN A RURAL WATER DISTRICT, THE RURAL WATER DISTRICT HAS THE RIGHT TO CONTINUE SERVING THOSE MEMBERS WHO WERE BEING SERVED PRIOR TO ANNEXATION BUT IS PROHIBITED FROM PROVIDING SERVICE TO ANY NEW MEMBERS SUBSEQUENT TO ANNEXATION. A RURAL WATER DISTRICT MAY NOT LAY A WATER LINE ACROSS THE PREANNEXED AREA SUBSEQUENT TO ANNEXATION TO PROVIDE SERVICE TO NEW MEMBERS BUT MAY LAY SUCH WATER LINE FOR THE PURPOSE OF PROVIDING SERVICE TO EXISTING MEMBERS. CITE: 82 O.S. 1971 1301 [82-1301], OPINION NO. 71-115 (MIKE D. MARTIN)